Fourth Court of Appeals
                                San Antonio, Texas
                                      August 7, 2018

                                   No. 04-18-00429-CV

                               Benjamin Scott ZERTUCHE,
                                        Appellant

                                             v.

              Chelsea WESSELS, CRS Healthcare, LLC, and Joey Urrabazo,
                                   Appellees

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-10-0938-CVA
                        Honorable Karen H. Pozza, Judge Presiding


                                      ORDER
    The appellees’ unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 27, 2018.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court